Exhibit CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the inclusion inAmendment No. 2 of Registration Statement No. 333-164374on Form S-1of Viking Systems, Inc. (the “Company”) of our report dated April 15, 2009 relating to the financial statements of the Company as of and for the years ended December 31, 2008 and 2007 included in its Annual Report on Form 10-K for the year ended December 31, 2008 filed with the Securities and Exchange Commission on April 15, 2009, and to the reference to our firm under the caption “Experts” within the aforementioned Registration Statement. /s/ Squar, Milner, Peterson, Miranda & Williamson, LLP San Diego, California February
